Citation Nr: 0423971	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  96-08 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for a psychiatric 
condition, variously diagnosed to include post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial compensable disability rating 
for hemorrhoids.

4.  Entitlement to an increased rating for hemorrhoids, 
evaluated as 10 percent disabling on and after November 18, 
2002.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran had active military service between February 1966 
and February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in Atlanta, Georgia.  In April 
1994, the RO issued a rating decision in which the veteran's 
service connection claims were denied.  He voiced 
disagreement in May 1995 and the RO issued a Statement of the 
Case (SOC) in June 1995.  He perfected his appeal of his 
service connection claims in March 1996.

Service connection was granted for hemorrhoids via a November 
1996 rating decision.  The veteran voiced disagreement in 
January 1997 with the noncompensable disability rating 
assigned for his service-connected condition.  A SOC was 
issued in January 1998, and, after an extension to file his 
substantive appeal was granted, the veteran perfected his 
appeal in May 1998.  A rating decision was issued in June 
2003 in which a 10 percent disability rating was granted, 
effective November 18, 2002.

While the veteran's entitlement to service connection claim 
is listed herein to include PTSD, the veteran did not 
initiate a claim for PTSD with his original psychiatric 
claim.  Service connection for PTSD was denied by way of an 
August 1997 rating decision and the veteran voiced 
disagreement in December 1997.  A SOC was issued in February 
2003 and the veteran perfected his appeal the following 
month.

A hearing was held before a hearing officer at the RO in 
February 1996.  A hearing was held before the undersigned 
Veterans Law Judge via videoconference in February 2004.

The veteran, via his representative in October 2001, has 
raised a claim of entitlement to service connection for loss 
of sphincter control.  In correspondence received in August 
2002, the veteran appears to assert that his loss of 
sphincter control symptoms are the result of his service-
connected hemorrhoids.  The Board refers this claim to the RO 
for appropriate action.

The veteran's psychiatric claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  All evidence requisite for an equitable disposition of 
the claims decided herein has been developed and obtained, 
and all due process concerns have been addressed.

2.  Competent medical evidence links the veteran's 
degenerative disc disease with osteoarthritis of the lumbar 
spine to an in-service back injury.

3.  Prior to November 18, 2002, the veteran's hemorrhoid 
condition was mild to moderate and not manifested by 
hemorrhoids that were large, thrombosed, irreducible, or with 
excessive redundant tissue.

4.  On and November 18, 2002, the veteran's hemorrhoid 
condition was not manifested by persistent bleeding, anemia, 
or fissures.


CONCLUSIONS OF LAW

1.  Degenerative disc disease with osteoarthritis of the 
lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  The criteria for a compensable disability rating for 
hemorrhoids have not been met prior to November 18, 2002.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.2, 4.7, 4.14, 4.114, Diagnostic Code 7336 (2003).

3.  On and after November 18, 2002, the criteria for a 
disability rating in excess of 10 percent for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.2, 4.7, 4.14, 4.114, Diagnostic Code 
7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

Service connection may be granted for a disability resulting 
from a disease or an injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Here, the veteran's service medical records reflect that his 
spine was clinically evaluated as normal upon enlistment.  In 
May 1966 the veteran sought treatment after noting back pain 
after bending over the pick up a heavy object.  The next day, 
he sought treatment for a possible back injury after he fell 
down a flight of stairs.  A statement of medical examination 
and duty status reflects that the veteran's fall down the 
stairs resulted in lumbosacral strain.

After service, the evidence of record indicates that the 
veteran was involved in motor vehicle accidents in September 
1974 and January 1990.  The September 1974 accident did not 
result in a low back injury but in cervical spine injuries.  
The January 1990 accident resulted in multiple pelvic and hip 
socket fractures.  The January 1990 hospital discharge 
summary contains a discharge diagnosis of lumbar strain.

Worker's compensation records reveal that the veteran injured 
his lower back in an on-the-job accident in June 1993 but 
returned to work after treatment.  In July 1993, he slipped 
in water and re-injured his back.  The January 1995 worker's 
compensation determination found that the veteran was never 
disabled (unable to work) as a result his back problems.  In 
coming to the determination that the veteran could not work 
due to a mental illness instead of a physical illness, the 
worker's compensation administrative law judge noted the 
veteran's in-service back injury as a pre-existing problem.

An October 2001 letter from a VA certified physician's 
assistant reflects that the assistant affirmed that the 
veteran was diagnosed to have degenerative disc disease and 
osteoarthritis of the lumbosacral spine and indicated that 
this was consistent with, and most likely caused by, the 
injuries the veteran sustained while on active duty in 1966.

A December 2003 medical examination report reflects that a 
private physician reviewed the veteran's medical records 
documenting in-service back treatment, multiple motor vehicle 
accidents and on-the-job accidents.  The private physician 
indicated that upon review of the records, it seemed that the 
veteran's in-service injury "certainly contributed in part" 
to the veteran's low back pain.  The physician indicated that 
he could not establish a direct causation between the 
veteran's current lumbar spine disability and in-service 
fall.  However, the physician indicated that if the benefit 
of the doubt was given to the veteran, the veteran's current 
condition would fall within the guidelines for service 
connection.

It is clear from the evidence of record that the veteran 
injured his lower back while in service and that he is 
currently diagnosed with a lower back disability, or 
degenerative disc disease with osteoarthritis   While the 
medical evidence indicates that a causal connection between 
the veteran's current lumbar condition to his in-service 
injury cannot be made with complete certainty, the evidence 
does rise to the level of equipoise such that resolution of 
reasonable doubt in the veteran's favor warrants the grant of 
service connection for degenerative disc disease with 
osteoarthritis of the lumbar spine.  Therefore, the veteran's 
claim of entitlement to service connection for a low back 
condition succeeds.

Increased Rating Claim

The veteran argues that his service-connected hemorrhoids are 
not properly evaluated and he is entitled to higher 
disability rating.  In pursuit of his appeal and in support 
of his contentions, the Board notes that the veteran 
submitted Board decisions evaluating other veterans' 
increased rating claims for hemorrhoids.  In essence, he 
argues that his condition is similar and therefore he is 
entitled to be compensated accordingly.  Board decisions are 
nonprecedential in nature.  Although the Board strives for 
consistency in its decisions, each case presented to the 
Board is decided on the basis of the individual facts of the 
case in light of applicable procedure and substantive law.  
38 U.S.C.A. § 7104 (a) (West 2002); 38 C.F.R. § 20.1303 
(2003).  Therefore, the previous Board decisions submitted by 
the veteran are not controlling regarding the outcome in the 
instant case.

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Prior to November 18, 2002, the veteran's service-connected 
hemorrhoids were evaluated as noncompensable.  The veteran 
testified in February 1996 that he had not been prescribed 
medication and he did not use over-the-counter medication for 
his hemorrhoids.  At his VA examination in February 1996, the 
veteran declined digital examination.  The examiner indicated 
that inspection of the anal area revealed no external 
hemorrhoids and that there were no fissures, fistulae or 
perirectal abscesses.  The report contains a diagnoses of 
quiescent, or inactive, hemorrhoids. 

The veteran was examined at a VA medical facility in May 1999 
and the examination report reflects that both internal and 
external hemorrhoids were present but there was no evidence 
of thrombosis or bleeding.  Fissures were present at 3 
o'clock and 9 o'clock.  

An October 2000 VA treatment record reflects that the 
veteran's prescription for hemorrhoidal suppositories would 
be renewed. 

An August 2002 VA mental health service line record reflects 
that the veteran called to report anal problems for the 
preceding three weeks and stated that he was having 
hemorrhoid nightmares.  The veteran was instructed on self-
care and he indicated that he wanted to schedule a 
consultation appointment.

An August 2002 private hospital record reflects that the 
veteran sought emergency room treatment for hemorrhoid 
nightmares.  Examination of the perirectal area revealed one 
small external hemorrhoid that was not thrombosed and there 
was no significant perianal induration.

An October 2002 VA treatment record reflects that the veteran 
complained of painful internal and external hemorrhoids.  The 
record addendum reflects that physical examination was 
unremarkable except for distant heart sounds, diminished 
bowel sounds and mild left, lower quadrant tenderness.

Based on a March 2003 letter from a private physician, the RO 
granted a compensable disability rating.  The letter 
indicates that the veteran was seen on November 18, 2002, and 
examination revealed large internal hemorrhoids.  The 
attached medical record reflects that the large internal 
hemorrhoids were "slightly" large.

A January 2003 VA treatment record reflects that examination 
showed no external hemorrhoids and no rectal bleeding.

The veteran was afforded a VA examination in April 2003.  
Examination revealed moderate reduction of the lumen and a 
superficial ulceration noted at approximately 11 o'clock of 
the external rectal mucosa.  Three external hemorrhoids were 
noted which were reducible.  There was no evidence of 
bleeding or thrombosis.  There was evidence of frequent 
recurrence with thickening of the mucosal surfaces and 
irregular texture.  Excessive redundant tissue was noted.  
The examiner noted a diagnosis of external hemorrhoids with 
no evidence of significant anemia or significant 
malnutrition.

A noncompensable (zero percent) evaluation is assigned for 
external and internal hemorrhoids that are mild or moderate 
in severity.  A 10 percent evaluation is in order in cases of 
large or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue and evidencing frequent recurrences.  A 20 
percent evaluation is assigned in cases of persistent 
bleeding with secondary anemia, or with fissures.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2003).

The veteran has argued that his hemorrhoids are not properly 
evaluated, consistently arguing that his hemorrhoids 
frequently bleed.  He again asserted this contention at the 
February 2004 hearing.  Contrary to the veteran's assertions, 
the objective evidence of record does not reflect hemorrhoids 
that bleed, instead consistently indicating from the May 1999 
VA examination to the April 2003 VA examination that there 
was no evidence of bleeding.  Nor does the evidence of record 
reflect anemia.  The April 2003 VA examination report 
specifically addresses this.  Therefore, the Board concludes 
that the evidence does not reveal a disability picture that 
more closely approximates hemorrhoids manifested by 
persistent bleeding with anemia such that a 20 percent 
disability rating is warranted.

Nor does that the evidence of record warrant a 20 percent 
disability rating based on hemorrhoids with fissures.  While 
the May 1999 VA examination reflects two fissures were 
present, the private medical evidence, VA treatment records, 
and subsequent VA examination failed to reveal fissures.  
Therefore, with only one incident of fissures shown during 
the many years of this appeal, the Board concludes that the 
veteran's hemorrhoids are not manifested by fissures such 
that the criteria for a 20 percent disability rating has been 
met during the pendency of this appeal.  See 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7336 (2003).

In short, the preponderance of the evidence is against a 
disability rating in excess of 10 percent at any point during 
the pendency of this appeal.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Therefore, the next question to be 
answered is whether a compensable disability rating is 
warranted prior to November 18, 2002.

While the record shows that the veteran's condition went from 
inactive to active prior to November 2002, the evidence does 
not show that the veteran's hemorrhoids were large, 
thrombotic, irreducible, or with excessive redundant tissue.  
The medical records consistently and specifically indicate 
that the veteran's hemorrhoids were not thrombosed and the 
August 2002 private hospital records described the veteran's 
hemorrhoid as small and noted no significant induration.  As 
such, the Board concludes that the medical evidence does not 
reveal hemorrhoids that more closely approximate the criteria 
for a compensable disability rating prior to November 18, 
2002.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2003).
Accordingly, the preponderance of the evidence is against an 
increased rating at any point prior to November 18, 2002.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board notes that the benefit-of-doubt rule does not apply 
when the preponderance of the evidence is against claim.  
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

Finally, the Board has no reason to doubt that the veteran's 
service-connected hemorrhoids affect his ability to function.  
However, the evidence of record is not indicative of an 
exceptional or unusual disability picture and is not 
reflective of any factor that takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the veteran's disability 
picture does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2003).

Duty to Notify and Assist

The Board must address the notice and duty to assist 
requirements of VA as originally set out in the Veterans 
Claims Assistance Act of 2000 (VCAA), since codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A.  The Board will not address 
the VCAA vis-à-vis the veteran's service connection claim as 
the entire benefit sought on appeal was granted.

In regard to the veteran's increased rating claim, VA must 
notify the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO sent the veteran letters in April 2002 and 
December 2002 in which he was informed that VA would make 
reasonable efforts to obtain medical records, employment 
records, and records from other governmental agencies as long 
as he provided VA with enough information about the records 
so that a request could be made.  The letters also informed 
him that it was still his responsibility to make sure that VA 
received all requested records.  The evidence of record 
indicates that the veteran was contacted by phone in February 
2003 regarding the VCAA and that the veteran indicated that 
he had no further evidence to submit.

Because the VCAA notice in the instant case was not provided 
to the veteran prior to the issuance of the rating decision, 
the timing of the notice does not comply with the express 
requirements of the law as found by the United States Court 
of Appeals for Veterans Claims (Court).  See Pelegrini v. 
Principi, __ Vet. App. __, No. 01-944 (June 24, 2004).  The 
Board finds that the error in timing of the notice in the 
instant case was not prejudicial to the veteran.  To begin, 
the Board notes that the VCAA was not enacted until November 
9, 2000, after the veteran's claim had already been 
adjudicated and his appeal had been perfected.  The veteran 
was eventually given appropriate notice consistent with the 
VCAA as outlined above and provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Accordingly, the Board considers the 
VA's notice requirements have been met and any error in 
timing is harmless.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded VA examinations vis-à-vis 
his increased rating claim in February 1996, May 1999, and 
April 2003.  See 38 C.F.R. § 3.159(c)(4) (2003).  The 
resulting reports have been obtained.  His VA medical records 
have been obtained and records from private medical providers 
and SSA have been associated with his claims folder.  The 
veteran offered testimony in support of his claim at two 
hearing and transcripts are of record.  The veteran waived 
initial RO consideration of evidence submitted in February 
2004.  While he submitted additional evidence received the 
following month without a waiver, most of the evidence 
received in March 2004 is duplicative of evidence already of 
record and previously considered by the RO.  The only new 
evidence is worker's compensation evidence which does not 
pertain to the veteran's increased rating claim.  As such, 
the Board concludes that it is not prejudicial to the veteran 
for the Board to proceed to a decision.  

The veteran has not identified evidence not of record.  Thus, 
the Board concludes that no further assistance to the veteran 
regarding development of evidence is required, and further 
development assistance would be otherwise unproductive and 
futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002).


ORDER

Service connection for degenerative disc disease with 
osteoarthritis of the lumbar spine is granted.

A compensable disability rating prior to November 18, 2002, 
for hemorrhoids is denied.

An increased rating on and after November 19, 2002, for 
hemorrhoids is denied.


REMAND

The veteran is also seeking service connection for a 
psychiatric condition.  He argues that his psychiatric 
condition either began in service, was caused by stressful 
incidents in service, or is due to his service-connected 
hemorrhoid disability.  As reflected by his service medical 
records, there were no psychiatric abnormalities noted at 
entrance, but the veteran was clinically evaluated as 
abnormal upon his separation from active duty after being 
found to have a chronic severe passive-aggressive reaction.  

A December 1993 private hospital discharge summary contains a 
final discharge diagnosis of major depression with psychotic 
features.  A January 1994 Social Security Administration 
(SSA) examination report contains diagnoses of somatization 
disorder, adjustment disorder with mixed emotional features 
and a paranoid personality disorder.  A December 1994 notice 
reflects that the veteran was granted SSA disability benefits 
due to a somatization disorder, generalized anxiety disorder, 
and adjustment disorder with depressed mood and mixed 
personality disorder with paranoid features.

A February 1996 VA examination report contains a diagnosis of 
a passive-aggressive personality disorder while a December 
1996 Vet Center letter reflects that a social worker 
indicated that the veteran was seen in 1995 for assessments 
of a nervous condition and anxiety.  VA treatment records 
contain an assessment of PTSD due to a childhood fire.

An August 1992 private medical record reflects that the 
veteran sought emergency room treatment for "hemorrhoid 
nightmares" and contains an assessment of PTSD.  A February 
2003 private examination report reflects that the physician 
indicated that the veteran's first psychiatric symptoms began 
in service, including panic attacks and recurrent enuresis, 
which the physician indicated were early signs of PTSD.  A 
September 2003 letter from a private physician reflects that 
the veteran had related a past diagnosis of PTSD that the 
physician felt was as likely as not related to traumatic 
military events, based on the history given by the veteran.

The veteran's claim of entitlement to service connection for 
a psychiatric condition, to include PTSD, is not ready for 
appellate review at this time.  Specifically, the Board has 
determined that a VA examination is in order to clarify the 
diagnosis of the veteran's psychiatric condition.  See 
38 C.F.R. § 3.159(c)(4) (2003).  

As such, this matter is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA mental disorders/PTSD examination to 
determine and clarify the veteran current 
psychiatric diagnosis or diagnoses.

Upon reviewing the claims folder, the 
examiner should, first, determine whether 
it is likely (more than 50%), not likely 
(less than 50%), or at least as likely as 
not (50%) that any or all of the 
veteran's current psychiatric conditions 
were first manifested in service by what 
was described at the time as passive-
aggressive reaction.  Second, the 
examiner should also determine whether 
any or all of the veteran's current 
psychiatric conditions are likely (more 
than 50%), not likely (less than 50%), or 
at least as likely as not (50%) 
proximately due to or the result of his 
service-connected hemorrhoids.  If PTSD 
is diagnosed, the examiner should 
indicate the stressor for any such 
diagnosed condition.  The record shows 
various stressors alleged by the veteran 
to include being stabbed prior to 
service, seeing an elderly lady and close 
friend burn to death in a fire while he 
was a child, alleged mistreatment while 
on active duty, and post-service motor 
vehicle accident(s).

If any medical opinion requested cannot 
be proffered on a medical scientific 
basis, and without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the examiner should 
clearly and specifically so indicate in 
the examination report.  

Send the claims folder to the examiner 
for review.

2.  Readjudicate the veteran's service 
connection claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



